Citation Nr: 1728522	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-23 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for a bilateral hand disability, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen the claim for service connection for an acquired psychiatric disorder, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral knee disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

A Board hearing was held in February 2013 before the undersigned Veterans Law Judge (VLJ), via videoconferencing equipment.  A transcript of the hearing is of record.

In an April 2013 decision, the Board found that new and material evidence had been submitted sufficient to reopen the claims for service connection for disabilities of the low back and bilateral knees.  The underlying issues, as well as the remaining claims to reopen were remanded for further development.  The case has since been returned to the Board for appellate review.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO reopened and denied the Veteran's claim for entitlement to service connection for bilateral hand disability; the Veteran did not submit a Notice of Disagreement (NOD) or new and material evidence within the relevant appeal period.

2.  Evidence associated with the claims file since the April 2008 denial is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hand disability.

3.  In an April 2003 rating decision, the RO denied the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD); the Veteran did not submit an NOD or new and material evidence within the relevant appeal period.

4.  Evidence associated with the claims file since the April 2003 denial is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

5.  The Veteran's current arthritis and carpal tunnel syndrome of the hands are not etiologically related to his active service.

6.  The Veteran's current low back disability is not etiologically related to disease, injury, or other event in active service.

7.  The Veteran's current bilateral knee disability is not etiologically related to disease, injury, or other event in active service.



CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied the Veteran's claim for service connection for bilateral hand disability is final.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007, 2017).

2.  Evidence received since the final April 2008 rating decision pertaining to a bilateral hand condition is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hand disability.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  The April 2003 rating decision that denied the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002, 2017).

4.  Evidence associated with the claims file since the April 2003 denial is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

5.  The criteria for service connection for a bilateral hand disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2017).

6.  The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2017).

7.  The criteria for service connection for bilateral knee disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Without deciding whether the notice and development required has been satisfied with respect to the issues of whether new and material evidence has been submitted sufficient to reopen claims for service connection for PTSD and bilateral hand disability, the Board concludes that this duty does not preclude the Board from adjudication at this time because the Board is granting in full the benefit sought on appeal, by reopening the claims.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

With regard to the claims for service connection adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  

Proper notice was sent to the Veteran prior to adjudication of his claims.  A predecisional letter sent in July 2009 advised the Veteran what the evidence must show for service connection, including the elements of a claim, the evidence the Veteran was expected to provide, and the evidence VA would seek to obtain, and how VA assigns disability ratings and effective dates.

VA has also fulfilled its duty to assist the Veteran. VA and private treatment records, service treatment records, and lay statements from the Veteran, as well as a family member and peer of the Veteran, have been associated with the claims file.  

The Veteran presented testimony before the Board in February 2013, and a copy of the transcript is of record.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that the VLJ complied with such duties.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In its April 2013 remand, the Board directed that outstanding VA treatment records and records held by the Social Security Administration (SSA) be obtained and associated with the file.  Although the Veteran stated that he had been seen by the Beckley VA Medical Center (VAMC) beginning in the 1980s, the VAMC response to the request for records indicated that the Veteran was first registered for treatment in 1996 and had an initial treatment visit in 1998.  Treatment records since that time have been associated with the record.  An SSA determination and supporting medical records were also acquired and added to the file.  Such development is found to substantially comply with the Board's April 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

The Veteran has also been provided with VA examination and medical opinions regarding the nature and etiology of disabilities of the low back, bilateral hands, and bilateral knees.  The VA examiner in August 2011 and the physician providing a March 2017 supplemental medical opinion both indicated review of the claims file, and provided a clear rationale for their conclusions.  As the reports also make clear that they considered the relevant evidence of record, including the Veteran's lay statements, the reports are found to be adequate for adjudicatory purposes and to fulfill VA's duty to assist by providing adequate examination and medical opinion.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Based on the foregoing, the Board finds that the appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369(Fed. Cir. 2004). 



II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran seeks to establish service connection for bilateral hand disability and an acquired psychiatric disorder, which he asserts are etiologically related to his active military service.

In an April 2008 rating decision, the RO reopened and denied the Veteran's claim for entitlement to service connection for bilateral hand disability.  The Veteran did not submit an NOD or new and material evidence within the relevant appeal period.  The decision therefore became final based on the evidence of record at the time of the April 2008 decision.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007, 2017).

The evidence of record from the April 2008 rating decision consisted of service treatment and military personnel records, VA treatment records, and statements from the Veteran.  The basis of the denial to reopen the claim of entitlement to service connection for bilateral hand disability was that his condition neither occurred in nor was caused by service.  In support of his claim to reopen the claim, the Veteran testified at the February 2013 Board hearing that he is sure he injured his hands during parachute jumps, and he believes he began receiving treatment for his hands around the same time he started treatment for his back and knees.  This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  As noted above, the credibility of the evidence is also presumed.  Therefore it is found to be new and material, and reopening the claim for service connection for bilateral hand disability is warranted.

In an April 2003 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran did not submit an NOD or new and material evidence within the relevant appeal period.  The decision therefore became final based on the evidence of record at the time of the April 2003 decision.  38 U.S.C.A. § 7105(c) (West 2002, 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007, 2016).

The evidence of record at the time of the April 2003 rating decision consisted of service treatment and military personnel records, a statement from the Princeton Vet Center, VA treatment records, and lay statements from the Veteran as well as his sister and peers. The basis of the denial was that the Veteran did not have any confirmed stressors that might serve as the cause of his diagnosed PTSD.  In support of his petition to reopen the claim for service connection for an acquired psychiatric disorder, the Veteran submitted statements and presented testimony at the Board hearing describing his alleged in-service stressors.    This evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  As noted above, the credibility of the evidence is also presumed in determining whether such evidence is sufficient to reopen a claim.  Therefore it is found to be new and material, and reopening the claim for service connection for PTSD is warranted.

III.  Claims for Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Arthritis is among the "chronic diseases" enumerated under section 3.309(a).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. at 711 , aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

A.  Bilateral Hand Disability

As an initial matter, the Board may proceed with adjudication because the AOJ reopened and denied the claim on the merits in an April 2017 Supplemental Statement of the Case.

The Veteran asserts that he suffers from bilateral hand disability caused by his military service.  Specifically, at the February 2013 Board hearing, the Veteran testified that he excessively used his hands during training and that parachute jumps always required the use of his hands and feet.  He further stated that he did not report of sick call or receive treatment for his hands in service, but that he believes he reported his hand problems at "probably the same time" he sought treatment for his bilateral knee and back injuries, in 1974 or 1975.  At the May 2011 Decision Review Officer (DRO) hearing, the Veteran described the cause of his hand disability as "just overuse, crawling, walking bars, [and] crawl[ing] in mud pits."  Conversely, the Veteran reported to a private physician in June 2009 that he sustained injuries to his back, hands, and knees during a parachute jump where he landed in and fell from a tall tree.

The Veteran was provided with a VA examination of his hands in August 2011.  He reported an onset of hand symptoms of pain, numbness, and tingling while in the military, but denied being seen for a hand condition at that time.  He reported undergoing a right carpal tunnel release in December 2008, and X-ray testing demonstrated bilateral minimal degenerative change of the interphalangeal joints.  The examiner noted that the Veteran reported working in mines from the time he left the military until the 1990s when he started his own private business, before stopping work in 2006 when he had a heart attack.  She stated an opinion that due to no hand complaints in service, no hand pain until 20 years post-discharge, and subsequent work in the mining industry for over 30 years, the Veteran's work in mining and the normal aging process are more likely responsible for the degenerative change shown on the X-rays, and his occupation is most likely what caused the carpal tunnel syndrome.  

A supplemental medical opinion was provided in March 2017, where the VA staff physician noted review of the file and stated that the bilateral hand condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The physician noted that there was no mention of a hand injury in the service treatment records, and a separation examination made no mention of a hand injury.  He further found persuasive the fact that the Veteran applied for and was accepted into the National Guard in 1991, with examination showing no musculoskeletal defects or complaints from the Veteran.  

While the Veteran is competent to report as to the training exercises in which he participated during his military service, he has not been shown to possess the requisite medical training or knowledge to competently attribute his bilateral hand osteoarthritis or carpal tunnel syndrome to excessive use during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board finds the opinion of the VA medical examiners to carry significant probative weight, as they were based on review of the claims file and included a clear explanation for the basis of such conclusions.  While the Veteran and his representative contested the August 2011 examiner's characterization of the Veteran's mine work career as 30 years of heavy labor involving his hands, the Veteran still testified at the Board hearing that he worked in the mines for 18.5 years before beginning less-physical work as a foreman.  While it is somewhat unclear to the Board the exact number of years during which the Veteran worked in the mine, the evidence makes clear that the Veteran's post-service work involved heavy labor for a significantly greater amount of time than his approximately 1.5 years of active military service.  

The Veteran's contention is further undermined by a December 2005 orthopedic record sent to VA by the Social Security Administration wherein the Veteran reported bilateral hand pain and numbness which he attributed to repeated grasping of 5-gallon jugs of water at work.  While the Board does not doubt that the Veteran at this time sincerely believes his hand condition is related to his military service, the inconsistency of these statements cannot be ignored.

Therefore, the Board finds that the most probative evidence of record etiologically links the Veteran's carpal tunnel syndrome and osteoarthritis of the bilateral hands to his post-service occupations rather than his use during service.  The Board finds it significant that there was no noted abnormality of the Veteran's hands on examination nor report of hand problems by the Veteran at the time of his January 1972 separation from active military service or enlistment in the Army National Guard in January 1991.  A preponderance of the evidence weighs against the Veteran's claim, and service connection for a bilateral hand disability must be denied on a direct basis.  While osteoarthritis is among the chronic diseases enumerated under 38 C.F.R. § 3.309(a), the evidence of record does not demonstrate that the disability arose to a degree of 10 percent or more within one year following service, with the first mention of a wrist or hand disability appearing in a VA treatment record almost thirty years post-service.  Therefore, the evidence also does not support a grant of service connection on a presumptive basis.  

B.  Low Back Disability

The Veteran asserts that he suffers from current low back disability as a result of injuries he sustained when he missed the jump zone while parachuting during active service, landing in a tree then falling a significant distance to eventually land on his back.  The Veteran also described incidents where he went out the door of an aircraft incorrectly while parachuting and another when he was dragged across the drop zone when his parachute filled back up with air after landing.

The Veteran was provided with VA examination of his back and joints in August 2011, at which time X-rays showed minimal degenerative changes of the lumbar spine.  A diagnosis of degenerative joint disease of the lumbar spine was made.  Thus, the Veteran has a current back disability that meets the first criterion for service connection.

The Veteran's service treatment records (STR) do not document any particular injury to the back, but a September 1971 STR documents that the Veteran went to sick call after injuring his left hip.  He recounted falling on his left buttock two days prior, with continued soreness.  He was assessed with a soft tissue injury.  The report of an ETS examination performed just prior to separation from active service notes a normal clinical evaluation without abnormalities of the spine, and the Veteran signed off that he was in good health.  Inasmuch as the Veteran was in receipt of the Parachute Badge, and was stationed at Fort Bragg, North Carolina from February 1971 to January 1972 as part of the 1/508 infantry of the 82d Airborne Division, he is presumed to have engaged in a number of parachute jumps during service, which is found to satisfy the second, in-service criterion for service connection.

The remaining question is whether it is at least as likely as not that the Veteran's current back disability arose during or is etiologically related to his in-service parachute landings.  When considering all the evidence of record under the aforementioned laws and regulations, the Board finds that a preponderance of the evidence is against such a finding.

During the course of the appeal, the Veteran was provided with VA examination and medical opinions pertaining to his back in August 2011 and March 2017.  Both examiners concluded that the Veteran's current back disability is less likely than not a result of military service.  

At the August 2011 examination, the Veteran reported that he was first seen for back pain at a private facility while on leave in the early 1970s, and then not again until the late 1980s when he came to VA for treatment.  X-ray imaging in August 2011 showed minimal degenerative changes of the lumbar spine, from which a diagnosis of degenerative joint disease of the lumbar spine was made.  The August 2011 examiner stated an opinion that the Veteran's current back disability was less likely as not caused by his parachute jumps in service, reasoning that review of the claims file indicates that the Veteran's complaints of back pain in service appear to be self-limiting in nature, and because the evidence reflects that he worked in the mining industry for more than 30 years post-service.  She concluded that his mining work and normal aging processes are more likely responsible for the degenerative changes shown on X-rays. 

A supplemental VA medical opinion was provided in March 2017.  The VA physician opined that the current back condition was less likely than not incurred in or caused by the claimed in-service parachute jumps and fall.  He highlighted that the only entry in the STRs pertaining to the back states that the Veteran fell on his left buttock and suffered a soft tissue injury, without specific mention of a back injury.  He also found persuasive that the January 1972 separation examination made no mention of any painful joint or bone/joint abnormalities, and additionally that the Veteran was accepted into the National Guard in 1991, with a January 1991 entrance examination revealing no musculoskeletal complaints.  The physician concluded that the Veteran's entry into the National Guard in 1991 with no physical complaints invalidated his claims of residual injury from 1971.  He further acknowledged a December 2002 letter submitted by a private physician who indicated that he had examined the Veteran in December 1971 and the Veteran indeed had the claimed conditions, but questioned the validity of the statement given that this letter was written 31 years after the Veteran's claimed injury, and having kept these records for so long would represent extraordinary record keeping practices on the part of the physician.

The statement in question, dated December 2002, has been associated with the claims file.  The physician wrote that the Veteran came to the office complaining of severe back and leg pain, while on leave from the Armed Services on Monday, December 6, 1971.  The letter continued that the Veteran had stated he had a bad jump during a training procedure, where the plane missed the drop zone and he landed on top of a large oak tree and hit large branches before descending to the ground, where he had a severe impact on his back.  The physician notes that he advised the Veteran to rest while on leave and to apply cold compresses to the swollen areas, take prescribed pain medications for inflammation, and follow up with a doctor on his return to the base.  Given the level of detail provided in this letter, more than 30 years after the described treatment, the Board would either expect that the private physician maintained detailed notes of the initial encounter or was supplied with such details around December 2002 when such letter was requested to support the Veteran's claim.  No treatment record from December 1971 was supplied; therefore, the Board finds it less likely than not that such records were maintained by the physician over this extensive period of time.  The Board also finds it less likely than not that the private physician merely supplied this information from memory, given level of detail produced 30 years after the fact.

The probative value of the December 2002 letter is further diminished by its inconsistency with other evidence of record.  Despite the private physician's statement that the Veteran had the claimed condition (degenerative joint disease of the lumbar spine) in December 1971, and description of the Veteran's complaints of severe back pain with swelling, at the time of the Veteran's January 1972 ETS examination, no spine or other musculoskeletal abnormality was noted.  The Veteran further signed that there had been no change in his physical condition since his last final type medical examination, and stated that he was in good health.  

The Board finds the opinions of the VA examiners to represent that most persuasive evidence of record with respect to the etiology of the Veteran's low back disability.  The examiners' conclusions that his strenuous occupational duties over a span of decades and normal aging processes were more likely than not the cause of the Veteran's low back disability, rather than his parachute jumps during his approximately 1.5 years of service, are supported by records supplied by SSA.  The Veteran contested the August 2011 examiner's statement that he had worked in the mining industry for 30 years, thus doing strenuous work for this whole period of time, stating that approximately half of that time was spent as a foreman on the surface not doing physical work.  He described his subsequent work with his own bottled water company as mostly managerial, with others doing the physical labor.  His descriptions at the Board hearing, though, are inconsistent with statements he made in support of his application for Social Security disability benefits in December 2005, where he described all of his positions as requiring frequent lifting of at least 50 pounds, including lifting and carrying large equipment filters and hydraulic hoses and large high voltage cables as a surface foreman at a coal company, and loading and unloading trucks, and making deliveries all day carrying 40 pound water jugs in each hand long distances in buildings, houses, and businesses.   

In so finding, the Board recognizes the lay statements provided in support of the Veteran's claim by the Veteran's sister, a fellow National Guardsman, and a coworker from his time working with a coal company.  The Veteran's sister and the former National Guard member related that the Veteran told them about his pain and of the experiences he believed caused it from active duty.  They both explained that the Veteran was not a complainer, and did not seek treatment because he did not want to be seen as weak.  The former coworker indicated that he had known the Veteran for more than 40 years and had worked with him at a coal preparation plant for nine years, beginning in 1979.  He recounted conversations they shared at work where the Veteran described incidents/injuries during military service, and also stated that the Veteran often complained about back pain but did not say anything to the company for fear of losing his job.  While these statements reflect that the Veteran communicated his belief that his back problems over the years are due to his military service, they do not render the Veteran's belief more persuasive.  To the extent that the Veteran's coworker in the mines noted the Veteran's back complaints as beginning in 1979, the Board notes that the Veteran reported in his SSA disability application that he had been working in the coal mines since March 1975, and therefore had been subject to a strenuous occupation for a number of years prior to his complaints in late 1979. 

Additionally, the Board has reviewed the private orthopedic medical opinion supplied in June 2009, where the orthopedist recorded the Veteran's reports of sustaining injuries to his back, knees, and hands in service when he made a bad jump and landed in an oak tree.  The orthopedist stated that such injuries were confirmed and documented by the December 2002 private physician letter describing this incident and the Veteran's treatment while on leave during active duty.  He concluded that it is more likely than not that the Veteran's arthritis of the lumbar spine is service connected.  In as much as the orthopedist's conclusion appears to be solely based upon the narrative supplied by the Veteran and a December 2002 letter which the Board has found not credible due to inconsistency with other evidence of record, without any indication that the orthopedist was made aware of or considered the Veteran's long occupational history of strenuous labor, it is found to carry little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

The most probative evidence of record weighs against a finding that the Veteran's lumbar degenerative joint disease arose during or was caused by his military service, and rather indicates that such disability more likely than not was caused by years of strenuous occupational activity and the normal aging process.  There is further no credible evidence that the Veteran had degenerative joint disease in the year following his separation from active military service.  Therefore, service connection for a low back disability is not warranted on either direct or presumptive bases, and the claim must be denied.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).    

C.  Bilateral Knee Disability

The Veteran's claim for service connection for bilateral knee disability largely rests on the same evidence as that of his claim regarding his low back.  The Veteran asserts that his bilateral knee disability was caused by his numerous parachute jumps during his active military service.

At the August 2011 VA examination, X-rays demonstrated bilateral minimal to mild degenerative changes of the knees, and a diagnosis of degenerative joint disease of the bilateral knees made.  The Veteran thus has a current disability for VA service connection purposes.  As noted above, the Veteran also received the Parachute Badge and was a member of the 82d Airborne division.  The Veteran's statements regarding making multiple parachute jumps during service are therefore consistent with the circumstances of his service.

The knee claim also comes down to the etiological question of whether there is a nexus between the Veteran's current disability and his active military service.  

The Veteran was provided with a VA examination pertaining to his knees in August 2011.  The report recorded the Veteran's reports of having knee pain in the military, but not seeking treatment until later.  The examiner noted that the claims file did not indicate any knee complaints during service and that it was more likely than not that the Veteran's mining work and normal aging processes caused the degenerative changes shown on X-rays.  A conclusion that the Veteran's knee condition was less likely than not caused by military service was also proffered in the March 2017 VA supplemental medical opinion, with the physician reasoning that there is no mention of knee injury or disorder in the STRs or in the separation examination and no musculoskeletal complaints were noted when the Veteran was accepted into the Army National Guard in 1991.  The Board finds these opinions to carry significant probative weight, as they were made with consideration of the whole evidence of record and explain the basis for their conclusions.  

At the Board hearing, the Veteran testified that there was not any one particular injury to his knees during service, but that he believes his hard landings from parachute jumps in service caused his current bilateral knee disability, and he has experienced knee pain off and on since that time.  He further testified that he had suffered no injuries involving the knees after service.  

The earliest treatment record in the claims file pertaining to the Veteran's knees is from May 1999, indicating that the Veteran was a new patient to the Beckley VA Medical Center with a medical history of hypertension for a number of years and a past medical history of hiatal hernia.  He reported pain in the back of his right knee which had bothered him for the past two months.  X-ray of the knee in June 1999 showed some mild degenerative changes, but otherwise no significant abnormalities.  A June 1999 treatment record noted the Veteran's report of having pain to the posterior aspect of his right knee for the past 3-4 months, and working with bottled water where he has to pick things up, twist and turn, carry heavy weights, and go up and down steps and ladders on a regular basis.  While he also stated that his military service involved parachute jumps and he had experienced off and on pain thereafter, he also stated that such pain was not too severe.  An April 2001 VA orthopedic surgery consult noted that the Veteran had experienced sudden onset of pain and swelling with bruises of the right knee three days prior, when he bumped his knee on a vehicle bumper.  He interpreted X-ray findings as normal for the Veteran's age.

The Board finds the VA medical opinions to provide the most persuasive evidence of record.  While the Veteran is competent to report that he has experienced some knee pain on and off since his parachute jumps in service, he has not been shown to possess the requisite medical training or knowledge to competently state whether this pain represented an early manifestation of his later-diagnosed degenerative joint disease, or whether his present bilateral knee disability was caused by his military service, as opposed to his strenuous occupational tasks (involving bending, crouching, lifting, carrying, etc...) over a comparatively greater number of years and/or aging processes.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Again, the Board recognizes the private orthopedic medical opinion supplied in June 2009, but does not find it to be persuasive for the reasons explained above. 

The most probative evidence of record weighs against a finding that the Veteran's bilateral knee degenerative joint disease arose during or was caused by his in-service parachute jumps, and rather indicates that such disability more likely than not was caused by years of strenuous occupational activity post-service and the normal aging process.  There is further no credible evidence that the Veteran had degenerative joint disease of the bilateral knees in the year following his separation from active military service.  Therefore, service connection for a bilateral knee disability is not warranted on either direct or presumptive bases, and the claim must be denied.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hand disability is reopened.

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder is reopened.

Service connection for bilateral hand disability is denied.

Service connection for low back disability is denied.

Service connection for bilateral knee disability is denied.
REMAND

Although the Board regrets any additional delay, further development is found needed prior to adjudication of the appeal seeking service connection for an acquired psychiatric disorder.

The Veteran's claim for entitlement to service connection for PTSD has been denied on more than one occasion due to a lack of a confirmed stressor.  The Veteran has described incidents allegedly occurring in late 1971 where he witnessed two fellow service members burn after their tent caught on fire during a training exercise, was involved in a training accident while parachuting where several people missed the drop zone and landed in trees, resulting in injuries, and personally observed (from the ground) a service member doing a parachute jump who came down too fast and the Veteran heard him hit the ground around 30 feet per second, and thought he was dead. 

The Veteran reported the last name of another service member involved in one of the above alleged stressors (with the last name M.).  A request was made of the Defense Personnel Records Information Retrieval System (DPRIS) to attempt to find supporting evidence of the alleged incidents.  The Joint Services Records Research Center (JSRRC) indicated that they were unable to document the incidents described.  It was indicated that they coordinated research with the Public Affairs Office located in Fort Bragg, but such efforts were negative since the archives only go back to 1989.  JSRRC also stated that they had researched casualty data for November to December 1971, which included the name of Specialist 1st class J. M. in late December 1971, but that the data did not indicate what caused his injury or the location in the United States where such injury occurred.

VA's Office of General Counsel (OGC) has held that VA is generally obligated under 38 U.S.C. § 5103(A) to make reasonable efforts to obtain records pertaining to a service member other than the veteran who is seeking VA benefits if: (a) those records were adequately identified, would be relevant to the veteran's claim, and would aid in substantiating the claim; and (b) VA would be authorized to disclose the relevant portions of such records to the veteran under the Privacy Act and 38 U.S.C.A. §§ 5701 and 7332. VAOPGCPREC 5-2014 (August 12, 2014).  As to privacy, OGC found that VA records pertaining to another individual generally may be disclosed to a claimant, such as the Veteran, only (1) pursuant to the written consent of the individual to whom the records pertain; (2) pursuant to a court order; or (3) where there is both an applicable routine use under the Privacy Act and a finding that the records would serve a useful purpose.  Id.  

In this case, therefore, VA is obligated to at least attempt to obtain the records of J. M. pertaining to his inclusion on the casualty list in late December 1971 (see DPRIS response for full name and date), to determine whether such corroborates the Veteran's reported PTSD stressors at Fort Bragg. Such records, if they exist, would likely be in J. M.'s service treatment and/or service personnel records.  VA must, therefore, attempt to obtain J. M.'s relevant service personnel and service treatment records to verify whether he was located at Fort Bragg in late December 1971 and if so, whether the injury leading to his inclusion in the 'casualty data' referenced by JSRRC is consistent with the Veteran's described stressors.  The Board, however, notes in order to conduct this evidentiary research, consent from J. M. is required.  As the Veteran has indicated that he does not have further identifying information for J. M., the AOJ should make all reasonable efforts to gather such information from JSRRC to allow for further development per the OGC opinion, which also addressed how to associate any documents that are subsequently obtained from J. M.'s records with the Veteran's claims file.  Id.  

Additionally, the record indicates that the Veteran attended therapy sessions and group meetings at the Vet Center from at least August 2002 to February 2008.  Records from the Vet Center are absent from the file, save one summary provided in March 2003, describing severe symptoms of PTSD which put him in the top 5 percent of the PTSD severity scale.  On remand, such records should be obtained and associated with the claims file.

Accordingly, the claim is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, request and associate with the file any and all records of the Veteran's treatment and/or counseling with the Princeton Vet Center.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

2.  Undertake additional reasonable attempts to verify the Veteran's described stressors.  

a.  A previous response from JSRRC identified Specialist 1st class J. M. among the casualty data in late December 1971 (see DPRIS response for full name and precise date of injury).  Further inquiry should be made to obtain the appropriate identifying information to allow the AOJ to contact J. M. 

b.  If sufficient identifying information for J. M. is obtained, request consent from J. M. (or another appropriate party if circumstances so dictate) to obtain his service personnel and service treatment records in relation to the development of another Veteran's claim, to include documentation relating to the geographic location and circumstances pertaining to J. M.'s December 1971 injury.  The AOJ should not personally identify this Veteran in any correspondence made to J. M.

c.  If appropriate consent(s) are given, obtain the relevant official service personnel and/or treatment records, to include documentation relating to the Veteran's location/station of duty in December 1971 and circumstances surrounding his late December 1971 injury.  Any records obtained should be appropriately redacted and then associated with the Veteran's claims file.

d.  If the AOJ is unable to obtain sufficient information to contact J. M., or he does not reply or replies and does not consent to VA obtaining his records in relation to the Veteran's claim, the AOJ should inform the Veteran of all action taken and responses received. 

4.  After completing the above, and conducting any further development necessary in light of the expanded record, readjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD. If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


